DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Response to Amendment
The amendment filed on 01/27/2021 has been entered.  The amendment to claim 3 overcomes the 35 USC 101 rejection set forth in the office action having mail date of 12/21/2020.
 Additionally written description support for the amended claimed invention is not present in Applicant’s written description, thus, a 35 USC 112(a) rejection is set forth below.
Response to Arguments
Applicant's arguments filed 01/27/2021 concerning the claim amendments and the 35 USC 102 prior art rejection based on Jarvenpaa have been fully considered are persuasive.   The prior art of record fails to teach or suggest in the context of independent claim 1 the claimed “wherein the rendition processor includes an FOV 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1 and 3 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant amended claim 1 to claim “wherein the rendition processor includes an FOV controller that narrows a field of view (FOV) for an image to be reproduced based on the movement information detected by the sensor device and the desired FOV detected from the manipulator controlled by the operator.”.  Applicant’s written description fails to covey Applicant had possession of this claimed invention.  Applicant’s written description describes for experimental procedure measuring HMD angle with regard to normal FOV and telescope (narrowed) FOV during an emotional evaluation experiment, refer to paragraphs [0007], [0016]-[0018], and [0043]-[0051].  
Paragraphs [0007], [0016]-[0018] and [0045] state:
[0007] 	The present inventor focused on the field of view (FOV), searched for effective emotional responses dependent on neither hardware nor content, and conducted "1. Emotional Evaluation Experiment" and "2. HMD Stability Evaluation Experiment" in EXAMPLES described later. As a result, it was found that the emotional responses were more greatly influenced in a virtual telescope screen environment with a narrowed FOV than in a normal case. In particular, according to "2. HMD Stability Evaluation Experiment", the attentions of subjects indicated in the results of the "1. Emotional Evaluation Experiment" were paid to the screen. Accordingly, it was conceived that narrowing of the FOV as described above allows consciousness to be more intensely guided to and concentrated on an image, and thus a sensation such as pain, a way of thinking such as negative thinking, and an emotion can be mitigated, whereby therapy is also facilitated. Thus, the present invention has been completed. 



[0017] If the FOV is narrowed by the FOV control section 210, the visual-field angle becomes small, and the viewpoint in the VR is as if the user looks through a telescope. Thus, when the HMD is moved, the sight is greatly shifted. That is, if the FOV is narrowed, the sight in the VR adapts more responsively to the movement of the HMD. Accordingly, the user mounted with the HMD needs to continuously concentrate so as not to move the head in order to appropriately view the target image, resulting in consciousness being guided to and concentrated on the image. The therapy assistance system S of the present invention enables the consciousness to thus be guided to and concentrated on the image, and thus is capable of mitigating a sensation such as pain, a way of thinking such as negative thinking, and an emotion, thereby being capable of facilitating therapy.

[0018] It is assumed that the FOV control section 201 controls the FOV in accordance with a manipulation performed through the manipulation section 32 by a physician, a dentist, or the like. The FOV control section 201 performs control so as to narrow the FOV in accordance with an instruction from the manipulation section 32. The value of the FOV may be changed from a normal value to a predetermined small value. Alternatively, the manipulation section 32 may be configured with a dial or the like, and an instruction may be given on the basis of the value indicated by the dial or the like. The time period during which the value of the FOV is kept at a small value, may be set to a predetermined time period in advance. In this case, it is preferable that the time period can be set with the manipulation section. In addition, the value of the FOV may be set in advance to be intermittently reduced by means of the program, in accordance with an instruction from the manipulation section 32. 

[0045] 	(Software) 
		The playing of the video and the type of the screen were controlled by specified software, and the physical stability of the HMD was recorded by the software. The software accurately recorded, in a longitudinal axis and a lateral axis, the rotational angle of the HMD at 10 Hz with use of a gyroscope sensor of the smartphone-based HMD. When each subject tilted the HMD to a certain degree, the rotational angle from the initial position was saved in a log file. The recording was performed with the rotational angle about the vertical axis being defined as X and the rotational angle about the horizontal axis being defined as Y. The type of the screen (normal screen/telescope 

	During the experiment “The type of the screen (normal screen/telescope screen) was changed up to ten times during 100 seconds, and 1000 points of data were recorded for analyzing the stability.”, refer to paragraph [0045].  Therefore, Applicant’s written description fails to covey based on movement of the HMD “narrows a field of view (FOV) for an image”.  Thus, Applicant’s written description fails to covey the claimed “wherein the rendition processor includes an FOV controller that narrows a field of view (FOV) for an image to be reproduced based on the movement information detected by the sensor device and the desired FOV detected from the manipulator controlled by the operator.”(emphasis added).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al., US Patent Application Publication No. 2015/0084850, describes narrow FOV based on HMD movement, however, silent with regard to additional control of FOV by operator.
	Mallinson, US Patent Application Publication No. 2018/0096517, describes narrow FOV based on HMD movement as well move the FOV of view based on HMD movement, refer to FIG. 3C, however, silent with regard to additional control of FOV by operator.
	Noguchi Yasuhiro, JP6416338B1, describes narrow FOV based on HMD movement, however, silent with regard to additional control of FOV by operator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613


/JEFFERY A BRIER/Primary Examiner, Art Unit 2613